Citation Nr: 1620580	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  14-00 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a right foot injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve, National Guard Unit, and had an active duty for training period from October 1974 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The record shows that all four claims on appeal were initially denied in an April 2010 rating decision by the Louisville, Kentucky, RO.  Thereafter, the Montgomery, Alabama, RO treated these claims as requests to reopen, and in the August 2010 rating decision found that they were considered reopened because new service treatment records (STRs) had been associated with the claims file since the February 2010 Formal Finding of Unavailability of Partial STRs and since the April 2010 denial.  The Board concurs with this finding.  Therefore, in accordance with 38 C.F.R. § 3.156(c) (2015), these claims will be evaluated de novo as original claims, and are listed as such on the title page.

The Veteran appeared at a travel board hearing before the undersigned in February 2015.  The Veteran expressly waived initial RO consideration of evidence submitted at the hearing.  38 C.F.R. § 20.1304(c).  The Board also notes that initial RO consideration of all evidence submitted prior to the hearing but after the October 2013 statement of the case (SOC) is waived by virtue of the date of the Veteran's December 2013 substantive appeal.  38 U.S.C.A. § 7105(e) (West 2014).

The issues of entitlement to service connection for residuals of a right foot injury, bilateral hearing loss, and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).
FINDING OF FACT

The Veteran's tinnitus had its onset during active service for the United States while serving in the Army National Guard.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus.  For the reasons that follow, the Board finds that service connection is warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

To qualify for VA benefits a claimant must be a veteran.  The term "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharge or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training (ACDUTA) or any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C ; 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401 , or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

A review of the record shows that the Veteran has confirmed active service from October 1974 to January 1975.  At the February 2015 Board hearing, the Veteran testified to experiencing regular noise exposure from artillery, helicopters, and vehicles during his 32 years with the National Guard.  

An April 2010 VA examination report confirms a current diagnosis of tinnitus.  The examiner opined that, given the episodic nature of National Guard duty and the insidious onset of tinnitus, it is not possible to determine if the Veteran's current tinnitus is due to military noise exposure without resort to mere speculation.  The examiner also noted the Veteran had civilian occupational noise exposure from work in maintenance. 

The Board is not persuaded by the examiner's explanation, and finds more probative the lay evidence in support of the claim.  The Veteran testified before the undersigned that his occupational noise exposure was minimal and that the onset of his tinnitus was specifically related to exposure to artillery fire, which occurred throughout his National Guard service.  See February 2015 hearing transcript.  The Board finds these allegations to be credible and notes that the Veteran is competent to diagnose tinnitus as it is a disorder that is readily observable by lay persons and does not require medical expertise to establish its existence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board also finds that the Veteran's lay statements are competent to identify the etiology of his tinnitus as beginning coincident with his National Guard service, to include exposure to artillery fire, which occurred throughout that service, including his periods of active service.  

In reaching this determination, the Board has resolved all reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence weighs in favor of the Veteran's claim.  Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.

REMAND

The Board finds that further development of the record is needed.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Residuals of a Right Foot Injury

The Veteran seeks service connection for residuals of a right foot injury incurred in September 2004.  Hospital records show that the Veteran had been activated to assist in hurricane relief and during this activation a vehicle ran over his right foot.

The evidence of record, however, does not distinguish whether this activation was in the service of the state of Alabama or whether it was in the service of the United States.  See 38 U.S.C.A. §§ 1110, 1131; 10 U.S.C.A. §§ 10106, 12401 ("members of the Army National Guard of the United States and the Air National Guard of the United States are not in active Federal service except when ordered thereto under the law"); see also Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003); Allen v. Nicholson, 21 Vet. App. 54 (2007).

Because only official service department records can establish if an when an individual was serving on active duty, ACDUTRA, or INACDUTRA, the AOJ must verify with the Department of the Army whether the Veteran was ordered to report in September of 2004.  Tagupa v. McDonald, 27 Vet. App. 95, 101 (2014) (holding that verification of service must be sought directly from the service department).

Thus, remand is necessary in order to obtain information from the Department of the Army regarding whether the Veteran had orders to report in September 2004.

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  To this end, he was afforded a VA audiological examination in April 2010 to determine the nature and etiology of his disability.  The examiner opined that the Veteran's bilateral hearing loss could not be related to service without resort to mere speculation due, in part, to the absence of treatment records.  

Where VA provides the Veteran with a medical examination, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Where a medical examiner finds that an etiological opinion cannot be reached without resort to mere speculation, it must be clear from the examiner's remarks whether it cannot be determined from current medical knowledge that the specific in-service injury or disease caused the claims condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the Board finds that the examiner did not clearly make this distinction.  Accordingly, the Board finds that the Veteran should be afforded for a new VA examination to determine the nature and  etiology of his hearing loss.

Asthma

The Veteran also seeks service connection for asthma.  He asserts that it had its onset in June 1991 after he was hit in the head with a chemical canister and exposed to the fumes.  See February 2015 Hearing Transcript.  His service records do confirm this incident and show that it occurred in the line of duty, and more recent treatment records do confirm that the Veteran has a current diagnosis of asthma.

Treatment records received from the Social Security Administration (SSA), however, show that the Veteran's asthma may be related to his history working in the textile industry as a civilian.  Accordingly, the Board finds that the evidence of record is insufficient to decide the claim.  As the Veteran has not yet been afforded a medical examination to assist in substantiating his claim, one should be scheduled on remand.  38 U.S.C.A. § 5103A(d).

Accordingly, these claims are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Contact the Department of the Army (Department) to verify whether the Veteran was ordered to report in September 2004.  The Department is requested to confirm which documents were researched and identify all periods of recognized service.  All efforts to contact the Department and any negative responses should be documented in the claims file.

3.  Thereafter, schedule the Veteran for a VA examination with a licensed audiologist who has not previously examined him to determine the nature and etiology of his bilateral hearing loss.  The audiologist must review the entire claims file in conjunction with the examination.

The audiologist is asked to confirm the Veteran's diagnosis of bilateral hearing loss.

The audiologist is also asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss was incurred in or is otherwise related to his active service.

A complete rationale must be provided.  The rationale must discuss the pertinent evidence of record, to include the Veteran's lay statements and his history of noise exposure.  

If the audiologist finds that an etiological opinion cannot be reached without resort to speculation, it should be clearly explained whether it cannot be determined from current medical knowledge that the specific in-service injury or disease caused the claims condition, or that the actual cause cannot be selected from multiple potential causes.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large rather than those of a particular examiner.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his breathing problems.  The examiner must review the entire claims file in conjunction with the examination.

The examiner is asked to provide a diagnosis for the Veteran's breathing problems.  The examiner should note that the Veteran has a current diagnosis of asthma.

The examiner is then asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's disability was incurred in or is otherwise related to his active service.

The examiner should note that the June 1991 incident of inhalation of chemical fumes did occur in the line of duty and would therefore be considered active service.

A complete rationale must be provided.  The rationale must discuss all pertinent evidence of record, to include the Veteran's lay statements.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


